Title: From Benjamin Franklin to Sartine, 17 November 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, Nov. 17. 1779.
A friend of mine in England, who has been servicable to me in negociating the Exchange of American Prisoners requests that I would endeavour to obtain the Release of one of his friends now a Prisoner in france. The Person is thus described John Stephenson of hull Master and Owner of the ship Sally; taken on the first of July, by a Lugger Privateer of Bretagne, named the Hawke, Capt. Heden de Polly of 6. Guns, 8. swivels and 38 Men, who Carried him into Brest and is now confined at Velse in Bretagne— If your Excellency should see no inconveniency in favouring me with the release of this Captain, I shall by the means of his friend, procure the Liberty of Some frenchman of equal Rank that you may think fit to nominate.
There is another Person for whom I would ask the same favour. It is one Cradock Tailor an American, who having been forced into the English Service on Board a Man of War which took the Vessel he was in was afterwards taken and brought Prisoner into france. He is at Aix in Provence.
I have just received a Letter from Cudant acquainting me that the following American Seamen who had been Prisoners at Plymouth escaped from thence the 3d. Instant, and having found a Boat on The sea Side, they are happily arrived in france but are apprehended on suspicion of being Englishmen, and Imprisoned. They pray to be set at liberty and furnished with a Pass to go to some Port where they may Ship themselves in an american Vessel two of them belong to the alliance being taken in one of her Prizes I beg your Excellency’s favour in behalf of these poor Men, and that the Boat if it be not a neutral one they have hired, may be given them to sell for their Relief—as they have neither money nor Coaths.
In complying with these Requests your Excellency will highly oblige him who is with the Greatest Respect your most obed. and m. h S.
M. De Sartine.
